Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim requires the calculation of an indicator for each body part of a plurality of body parts. However, the processing unit still recites carrying out a process based on “the extracted indicator”. It is unclear whether the processing now carries out the processed still based on one of the plurality of indicators, whether it’s done on each of the extracted indicators, whether it’s done based on at least some of the extracted indicators meeting a criteria, and whether or not the processing “based” on the extracted indicator uses one, all, or some subset of the plurality of the indicators in the process. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 
	As to claims 3-4, the claim recites determining whether or not body movement has occurred during blood pressure waveform measurement. It is noted that claim 1 now requires the calculation of an indicator for each body part of a plurality of body parts. It is therefore unclear whether the instant claim is reciting the determination of whether the body part specific to that indicator has moved, whether there is movement in any of the plurality of body parts for which an indicator has been calculated, or whether there is movement in general that isn’t specific to the body part for which an indicator has been calculated (e.g. measurement is made on arm/legs but movement occurs in the torso).
	Claims 6-9 has similar issues arising from the multiple indicators. 
	 
Allowable Subject Matter
Claims 10-11, 13-14 are allowed.
As to claim 10, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, extracting an indicator from a blood pressure waveform based on a strength of a prescribed frequency component in the frequency spectrum and calculating a total value of a spectrum of frequency band in which a frequency component caused by occurrence of apnea appears and extract an indicator expressing an occurrence level of the apnea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 2007/0167843) teaches the use of frequency components to derive a respiration rate from a blood pressure signal and makes use of the respiration rate to determine apnea, but fails to teach the limitations above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/26/22